Exhibit 10.2






Amended and Restated Escrow Agreement


THIS ESCROW AGREEMENT made effective as of this 27th day of March, 2017, as
amended and restated on November 30, 2017.


AMONG:


Avonlea Ventures Inc., an Ontario Corporation (AV)


- and –


Avonlea-Drewry Holdings Inc., an Ontario Corporation (ADH)


-and-


Canadian Cannabis Corp., a Delaware Corporation (CCC)


- and –


Canada Cannabis Corp., an Ontario Corporation (CCCSub)


-and-


2264973 Ontario Inc., an Ontario Corporation (226)


-and-


The Clinic Network Inc., an Ontario Corporation (TCN)


-and-


Norton Rose Fulbright Canada LLP, a limited liability partnership carrying on
the practice of law in the Province of Alberta (the Escrow Agent)


WHEREAS:



A.
AV, ADH, CCC, CCCSub, 226 and TCN have entered into a settlement agreement dated
March 27, 2017 as amended and restated on November ___, 2017 (the Settlement
Agreement), pursuant to which the Parties have agreed to resolve and settle
certain claims amongst them, subject to the terms and conditions of the
Settlement Agreement.




B.
Pursuant to the Settlement Agreement, the Parties have agreed to appoint the
Escrow Agent to receive, hold and administer the Additional Payment (the Escrow
Shares) and the Deliverables (the Escrow Documents) pursuant to and in
accordance with this Escrow Agreement.

 

--------------------------------------------------------------------------------

 

C.
The Escrow Agent is willing to act as escrow agent for the sole purposes of
dealing with the Escrow Shares and the Escrow Documents.



NOW THEREFORE THIS ESCROW AGREEMENT WITNESSES that in consideration of the
premises and the mutual covenants and agreements hereinafter set forth, the
Parties hereto have agreed as follows:


ARTICLE 1
DEFINITIONS AND INTERPRETATION



1.1
Definitions



Capitalized terms used but not otherwise defined herein shall have the meaning
provided in the Settlement Agreement.


Affiliate means any person which, directly or indirectly, controls, is
controlled by or is under common control with another person; and, for the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” or “under common control with”) means the power to
direct or cause the direction of the management and policies of any person,
whether through the ownership of shares or other economic interests, the holding
of voting rights or contractual rights or otherwise.


Business Day means any day other than a Saturday, Sunday or statutory or civic
holiday in Calgary, Alberta.


Person means a natural person, partnership, limited partnership, limited
liability partnership, syndicates, sole proprietorship, corporation or company
(with or without share capital), limited liability company, trust,
unincorporated association or other entity.



1.2
Headings



The headings of Articles and Sections in this Escrow Agreement are for
convenience of reference only and shall not affect the construction or
interpretation of this Escrow Agreement.



1.3
Included Words



Words importing the singular number only shall include the plural and vice
versa, and words importing the use of any gender shall include all genders.



1.4
Business Day



Whenever any payment to be made or action to be taken under this Escrow
Agreement is required to be made or taken on a day other than a Business Day,
such payment shall be made or action taken on the next Business Day following.
 

--------------------------------------------------------------------------------

 

1.5
Schedules



There are appended to this Escrow Agreement the following schedules pertaining
to the following matters:



Schedule “A”  -
Form of Initial Instruction

Schedule “B”  -
Form of Termination and Release Instruction

Schedule “C” -
Form of Escrow Release Instruction



ARTICLE 2
APPOINTMENT OF ESCROW AGENT



2.1
Appointment of Escrow Agent



The Parties hereby appoint the Escrow Agent as the escrow agent to receive, hold
and administer the Escrow Shares and the Escrow Documents subject to the terms
and conditions of this Escrow Agreement.



2.2
Acceptance of Appointment



The Escrow Agent hereby accepts such appointment subject to the terms and
conditions of this Escrow Agreement. The Escrow Agent acknowledges receipt from
the Parties of the Escrow Documents and agrees to hold the Escrow Documents in
escrow subject to the terms of this Escrow Agreement.


ARTICLE 3
DEPOSIT IN ESCROW



3.1
Deposit in Escrow




(a)
The Escrow Documents shall be delivered to the Escrow Agent by the Parties, as
applicable.




(b)
On or prior to the Outside Date, ADH or its nominee shall at its option,
deliver, or cause to be delivered, the Escrow Shares to the Escrow Agent.



ARTICLE 4
TERMS OF ESCROW



4.1
Operation of Escrow




(a)
Upon receipt by the Escrow Agent of all of the Escrow Documents, the Escrow
Shares and any other necessary related documentation to the satisfaction of ADH,
ADH shall direct the Escrow Agent:




(i)
to release from escrow to ADH the Escrow Documents (excluding the Termination
and Release Agreement, the Escrow Agreement, the Trustee Agent Escrow Agreement,
the Transfer POA, the CCCSub Direction to Pay and the Post-Closing Escrow
Agreement);

 

--------------------------------------------------------------------------------

 

(ii)
to release from escrow and to remit to the Trustee Agent the Trustee Agent
Escrow Agreement, the Transfer POA, CCCSub Direction to Pay, the Post-Closing
Escrow Agreement and the Escrow Shares pursuant to the instructions set forth in
Schedule “A” attached hereto (the Initial Instruction), and such documents and
shares shall be delivered by the Escrow Agent to the Trustee Agent not later
than the end of the Business Day next following the date of receipt of the
Initial Instruction (or the end of the second Business Day next following the
date of receipt of Initial Instruction, if such Initial Instruction is received
after 11 a.m., Calgary time).




(b)
Upon release by the Escrow Agent of the items set forth in Section 4.1(a) of
this Escrow Agreement, the TCN Closing shall have occurred.




(c)
Upon (i) CCC’s closing of the private placement pursuant to the PubCo Agreement,
or (ii) a PubCo Arrangement, ADH or its nominee shall instruct the Escrow Agent
to release from escrow to CCC, CCCSub and 2264793, the Termination and Release
Agreement pursuant to the instructions set forth in Schedule “B” attached hereto
(the Termination and Release Instruction).




(d)
Upon release by the Escrow Agent of the Termination and Release Agreement, the
PubCo Closing shall have occurred.




(e)
If neither the TCN Closing nor the PubCo Closing has occurred by the Outside
Date, this Escrow Agreement shall terminate and the Parties shall direct the
Escrow Agent to return to the respective parties any items deposited by such
party that are held by the Escrow Agent pursuant to this Escrow Agreement,
pursuant to the instructions set forth in Schedule “C” attached hereto (the
Escrow Release Instruction).




(f)
If the TCN Closing has occurred but the PubCo Closing has not occurred by the
Outside Date, this Escrow Agreement shall continue in full force until the first
anniversary of the Trustee Release Date at which time it shall terminate and the
Parties shall direct the Escrow Agent to return to the respective parties any
items that remain, deposited by such party, that are held by the Escrow Agent
pursuant to this Escrow Agreement, pursuant to the Escrow Release Instruction.



ARTICLE 5
CONCERNING THE ESCROW AGREEMENT



5.1
Duties, Liability and Indemnification of Escrow Agent



The acceptance by the Escrow Agent of its duties and obligations under this
Escrow Agreement is subject to the following terms and conditions, which the
Parties agree will govern and control the Escrow Agent with respect to its
rights, duties, liabilities and immunities with respect to the Escrow Shares and
the Escrow Documents:
 

--------------------------------------------------------------------------------




(a)
neither the Escrow Agent nor its employees, servants, agents and associates will
be liable or accountable for any loss or damage whatsoever to any Person,
including but not limited to the Parties and each of their officers, directors,
shareholders and Affiliates, caused by its performance of or its failure to
perform its duties and responsibilities under this Escrow Agreement, save only
to the extent that such loss or damage is attributable to the gross negligence
or wilful misconduct of the Escrow Agent, having regard to the fact, which is
hereby acknowledged by each of the Parties, that the Escrow Agent is not engaged
in the business of providing escrow services;




(b)
the Escrow Agent will have no duties or responsibilities except those which are
expressly set forth herein, and the rights, duties, liabilities and immunities
of the Escrow Agent may not be altered without its prior written consent;




(c)
upon the earlier of either (A) release and delivery by the Escrow Agent of (i)
all the items pursuant to Section 4.1(a) of this Escrow Agreement; and (ii) the
Termination and Release Agreement; or (B) release and delivery by the Escrow
Agent of any deposited items pursuant to the Escrow Release Instruction, the
Escrow Agent will be released and forever discharged from all of its duties and
responsibilities hereunder.




(d)
in acting hereunder, the Escrow Agent will be severally indemnified and saved
harmless by the Parties (each as to an equal share) from all expenses,
liabilities, claims, suits, damages, costs (including any costs incurred by the
Escrow Agent pursuant to paragraph (e) below) and demands whatsoever and
howsoever arising (collectively, the Expenses) in connection with the
performance by it of its duties and responsibilities under this Escrow
Agreement, save only to the extent that the Expenses arise directly from the
gross negligence or wilful misconduct of the Escrow Agent, its servants, agents
and associates, having regard to the fact that the Escrow Agent is not engaged
in the business of providing escrow services. This indemnity shall survive the
termination of the escrow arrangements provided for in this Escrow Agreement;




(e)
the Escrow Agent may retain and act on the opinion or advice obtained from its
counsel or other professional advisors (who may be partners or employees of the
Escrow Agent) and will not be responsible for any loss occasioned by doing so,
nor will it incur any liability or responsibility for deciding in good faith not
to act upon such opinion or advice; and




(f)
the Escrow Agent may rely upon any direction, document or instrument delivered
to it in compliance or purporting to be in compliance with any provision of this
Escrow Agreement without any obligation whatsoever for it to make any inquiry as
to its genuineness or the correctness of any statement made therein or as to
whether amounts are actually due or payable by any other Party to another Party.

 

--------------------------------------------------------------------------------

 

5.2
Resignation of the Escrow Agent



The Escrow Agent may resign and be discharged from any further duties or
liabilities hereunder by giving five (5) Business Days' written notice to the
Parties or such shorter notice as the Parties may accept. Upon the resignation
of the Escrow Agent, its successor will be forthwith appointed by the Parties
jointly, and failing such appointment, the Escrow Agent may apply to the Court
of Queen's Bench of Alberta, Judicial District of Calgary, on such notice as
such court may direct for the appointment of a new escrow agent and upon such
appointment, the Escrow Shares and Escrow Documents will be transferred to the
successor and the successor will be vested with the same powers, rights, duties
and responsibilities as if the successor had been originally named as the escrow
agent herein.



5.3
Actions Instituted by Escrow Agent



The Escrow Agent may, but is not obliged to, institute an action in any court of
competent jurisdiction seeking instructions, inter alia, as to the release or
retention of the Escrow Shares and/or the Escrow Documents and shall be entitled
in its sole and arbitrary discretion, in the event of a dispute arising in
respect of the Escrow Shares and/or the Escrow Documents, or any portion
thereof, or otherwise in respect of this Escrow Agreement, to interplead any
such dispute at the Court of Queen's Bench in Calgary, Alberta.



5.4
Acknowledgement Respecting the Escrow Agent



CCC, CCCSub and 226 each acknowledge that: (a) the Escrow Agent or its servants,
agents or associates may have provided legal advice and related services to each
of AV and ADH in connection with the transactions contemplated in this Escrow
Agreement and agrees that the Escrow Agent may continue to provide legal advice
and related services to each of AV and ADH in connection with such agreements;
(b) the duties of the Escrow Agent hereunder are purely mechanical; and (c) the
Escrow Agent is acting hereunder for the convenience of the Parties and shall
not be impeached or accountable because of any conflicting or potentially
conflicting duties to each of AV and ADH or any advice provided to either of
them.  Further, (i) all costs and expenses incurred by the Escrow Agent in
performing its duties hereunder shall be paid by the Parties on a joint and
several basis, and will be those usually charged in performing legal services
which will be based on the Escrow Agent's standard hourly rates in effect from
time to time, and (ii) all Expenses for which the Parties are made severally
liable pursuant to Section 5.1(d) shall, as between the Parties, be paid by the
Parties on a joint and several basis (in each case, without prejudice to any
arrangements between the Parties as to expenses and indemnities between them).


Notwithstanding the first paragraph in this Section 5.4, in the event of a
dispute between the Parties with respect to the transactions contemplated in
this Escrow Agreement, the Escrow Agent may, at its option, cease to provide
advice to each of AV and ADH and each of AV and ADH would be required to seek
new counsel.



5.5
Compliance with Judgements



If any dispute arises out of this Escrow Agreement or any process is commenced
against the subject matter of this Escrow Agreement, including court orders,
garnishees or any other processes, the Escrow Agent is hereby empowered and
entitled to comply with any orders, writs, judgements or decrees or, if it sees
fit, to deliver the subject matter of the escrow to the Court of Queen's Bench
of Alberta.
 

--------------------------------------------------------------------------------

 
ARTICLE 6
OTHER MATTERS



6.1
Governing Law



This Escrow Agreement shall, in all respects, be subject to, interpreted,
construed and enforced in accordance with and under the laws of the Province of
Alberta and the laws of Canada applicable therein and shall, in all respects, be
treated as a contract made in the Province of Alberta. The Parties irrevocably
attorn and submit to the exclusive jurisdiction of the courts of the Province of
Alberta and courts of appeal therefrom in respect of all matters arising out of
or in connection with this Escrow Agreement.



6.2
Enurement



This Escrow Agreement shall be binding upon and shall enure to the benefit of
the parties hereto and their respective administrators, trustees, receivers,
successors and permitted assigns and transferees.



6.3
Assignment



This Escrow Agreement and the rights and obligations hereunder will not be
assignable, in whole or in part, by the Parties (excluding ADH and AV) without
the prior written consent of ADH. Each of ADH and AV may, upon giving written
notice to the other Parties, shall have the right to assign its rights and
obligations hereunder to any person in its sole discretion.



6.4
Notices



The addresses for service and the fax numbers of the parties hereto shall be as
follows:


ADH or AV
Avonlea-Drewry Holdings Inc.
Avonlea Ventures Inc.
15466 The Gore Road
Caledon, ON L7C 3E5
 
Attention:
Michael Steele
 
Fax:
(905) 880-7866
 
Email:
steeleconsult@aol.com
     
CCC,
CCCSub or
226:
Canadian Cannabis Corp.
2368 Lakeshore Road West, Suite 205
Oakville, ON  L6L 1H5
 
Attention:
Scott Kevil
 
Fax:
(416) 596-0907
 
Email:
scott.kevil@gmail.com

 

--------------------------------------------------------------------------------

 
TCN
The Clinic Network Inc.
5025 Orbiter Drive – Building 1 – Suite 401
Mississauga, Ontario
L4W 4Y5
       
Fax:
(905) 233-2421
       
Email:
kim@theclinicnetwork.ca
     
Escrow
Agent:
Norton Rose Fulbright Canada LLP
Suite 3700
400 3rd Ave SW
Calgary AB  T2P 4H2
Canada
 
Attention:
James O'Sullivan
 
Fax:
(403) 264-5973
 
Email:
james.osullivan@nortonrosefulbright.com





All notices, communications and statements required, permitted or contemplated
hereunder shall be in writing, and shall be delivered as follows:



(a)
by personal service on a party at the address of such party set out above, in
which case the item so served shall be deemed to have been received by that
party when personally served;




(b)
by confirmed facsimile transmission to a party to the fax number of such party
set out above, in which case the item so transmitted shall be deemed to have
been received by that party when transmitted; or




(c)
except in the event of an actual or threatened postal strike or other labour
disruption that may affect mail service, by mailing first class registered post,
postage prepaid, to a party at the address of such party set out above, in which
case the item so mailed shall be deemed to have been received by that party on
the third Business Day following the date of mailing.



A party may from time to time change its address for service or its fax number
or both by giving written notice of such change to the other parties in
accordance with the provisions hereof.
 

--------------------------------------------------------------------------------

 

6.5
Counterpart and Facsimile



This Escrow Agreement may be executed in any number of separate counterparts and
all such signed counterparts constitute one and the same agreement. Delivery by
facsimile or other electronic means of an originally executed signature page to
this Escrow Agreement by any party shall be binding on all parties hereto.


[signatures on following page]
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF the parties hereto have executed this Escrow Agreement as of
the day and year first above written.




AVONLEA VENTURES INC.
 
AVONLEA-DREWRY HOLDINGS INC.
         
Per:
/s/ Michael Steele
 
Per:
/s/ Michael Steele
           
Name: Michael Steele
Title:   President and CEO
   
Name: Michael Steele
Title:   President and CEO
         
CANADIAN CANNABIS CORP.
 
CANADA CANNABIS CORP.
         
Per:
/s/ Scott Keevil
 
Per:
/s/ Scott Keevil
           
Name: Scott Keevil
Title: Director
   
Name: Scott Keevil
Title: Director
         
2264793 ONTARIO INC.
THE CLINIC NETWORK INC.
         
Per:
/s/ Scott Keevil
 
Per:
Kim Wei
           
Name: Scott Keevil
Title: Director
   
Name: Kim Wei
Title:  Managing Director
                   
NORTON ROSE FULBRIGHT CANADA LLP
           
Per:
/s/ James O’Sullivan
                 
Name: James O’Sullivan
Title: Partner
     

 

--------------------------------------------------------------------------------

 
SCHEDULE “A”


INITIAL RELEASE INSTRUCTION



TO:
Norton Rose Fulbright Canada LLP
Suite 3700, 400 3rd Ave SW
Calgary AB  T2P 4H2, Canada
Attention:  James O'Sullivan




RE:
Escrow Agreement dated as of March 27th, 2017, as amended and restated on
November ___, 2017 among Avonlea Ventures Inc., Avonlea-Drewry Holdings Inc.,
Canadian Cannabis Corp., Canada Cannabis Corp., 2264793 Ontario Inc., The Clinic
Network Inc. and Norton Rose Fulbright Canada LLP (the “Escrow Agreement”)

 

--------------------------------------------------------------------------------

All capitalized terms used herein will have the meaning ascribed to such terms
in the Escrow Agreement.


The undersigned hereby unconditionally and irrevocably directs you as Escrow
Agent, in accordance with the Escrow Agreement, that:



1.
the Escrow Documents (excluding the Termination and Release Agreement, the
Escrow Agreement, the Trustee Agent Escrow Agreement, the Transfer POA, the
CCCSub Direction to Pay and the Post-Closing Escrow Agreement) are to be
delivered to ADH all in accordance with Section 4.1(a) of the Escrow Agreement;
and




2.
The Trustee Agent Escrow Agreement, the Transfer POA, CCCSub Direction to Pay,
the Post-Closing Escrow Agreement and the Escrow Shares are to be delivered to
the Trustee Agent all in accordance with Section 4.1(a) of the Escrow Agreement
and the instructions set forth below.



Trustee
Agent:
Alliance Trust Company
Suite 1010
407 2 Street SW
Calgary AB  T2P 2Y3
Canada
 
Attention:
Zinat Damji
 
Fax:
(403) 237-6181
 
Email:
zinat@alliancetrust.ca

 

--------------------------------------------------------------------------------

 
DATED this ___ day of ________________, 20__.
 
AVONLEA-DREWRY HOLDINGS INC.
 
           
Per:
 
 
 
 
 
 
 
 
 
Name:
Title:
 
 

 
 
 
 
Acknowledged by:
         
NORTON ROSE FULBRIGHT CANADA LLP
as Escrow Agent
 
       
Per:
 
 
 
 
 
 
 
 
 
Name: James O’Sullivan
Title:   Partner
 
 

 

--------------------------------------------------------------------------------

 
SCHEDULE “B”


TERMINATION AND RELEASE INSTRUCTION



TO:
Norton Rose Fulbright Canada LLP
Suite 3700, 400 3rd Ave SW
Calgary AB  T2P 4H2, Canada
Attention:  James O'Sullivan




RE:
Escrow Agreement dated as of March 27th, 2017, as amended and restated on
November ___, 2017 among Avonlea Ventures Inc., Avonlea-Drewry Holdings Inc.,
Canadian Cannabis Corp., Canada Cannabis Corp., 2264793 Ontario Inc., The Clinic
Network Inc. and Norton Rose Fulbright Canada LLP (the “Escrow Agreement”)

 

--------------------------------------------------------------------------------

All capitalized terms used herein will have the meaning ascribed to such terms
in the Escrow Agreement.


The undersigned hereby unconditionally and irrevocably directs you as Escrow
Agent, in accordance with the Escrow Agreement, to release to CCC, CCCSub and
2264793, the Termination and Release Agreement, all in accordance with Section
4.1(c) of the Escrow Agreement.


DATED this ___ day of ________________, 20__.
 
AVONLEA-DREWRY HOLDINGS INC.
 
           
Per:
 
 
 
 
 
 
 
 
 
Name:
Title:
 
 

 
Acknowledged by:
         
NORTON ROSE FULBRIGHT CANADA LLP
as Escrow Agent
   
 
 
 
Per:
 
 
 
 
 
 
 
 
 
Name: James O’Sullivan
Title:   Partner
 
 

 

--------------------------------------------------------------------------------

 
SCHEDULE “C”


ESCROW RELEASE INSTRUCTION



TO:
Norton Rose Fulbright Canada LLP
Suite 3700, 400 3rd Ave SW
Calgary AB  T2P 4H2, Canada
Attention:  James O'Sullivan


RE:
Escrow Agreement dated as of March 27th, 2017, as amended and restated on
November ___, 2017 among Avonlea Ventures Inc., Avonlea-Drewry Holdings Inc.,
Canadian Cannabis Corp., Canada Cannabis Corp., 2264793 Ontario Inc., The Clinic
Network Inc. and Norton Rose Fulbright Canada LLP (the “Escrow Agreement”)

 

--------------------------------------------------------------------------------

All capitalized terms used herein will have the meaning ascribed to such terms
in the Escrow Agreement.


The undersigned hereby unconditionally and irrevocably direct you as Escrow
Agent, in accordance with the Escrow Agreement, to release to the respective
Parties any items deposited by the Party held by the Escrow Agent, all in
accordance with Section 4.1(e) or 4.1(f) of the Escrow Agreement.


DATED this ___ day of ________________, 20___.
 
AVONLEA-DREWRY HOLDINGS INC.
 
AVONLEA VENTURES INC.
 
 
 
 
 
Per:
 
 
Per:
 
 
 
 
 
 
 
Name:
Title:
 
 
Name:
Title:
 
 
 
 
 
CANADIAN CANNABIS CORP.
 
CANADA CANNABIS CORP.
 
 
 
 
 
Per:
 
 
Per:
 
 
 
 
 
 
 
Name:
Title:
 
 
Name:
Title:
 
 
 
 
 
2264793 ONTARIO INC.
THE CLINIC NETWORK
 
 
 
 
 
Per:
 
 
Per:
 
 
Name:
Title:
 
Name
Title:
Name:
Title:
 
 
 
 
 
Acknowledged by:
     
NORTON ROSE FULBRIGHT CANADA LLP
as Escrow Agent
     
Per:
 
 
 
 
Name: James O’Sullivan
Title:   Partner
 
 
 

 
 
 

--------------------------------------------------------------------------------